Name: Commission Implementing Decision (EU) 2018/322 of 2 March 2018 on suspending the examination procedure concerning obstacles to trade consisting of measures adopted by the Republic of Turkey affecting trade in uncoated wood free paper
 Type: Decision_IMPL
 Subject Matter: trade;  Europe;  tariff policy;  wood industry;  international trade;  trade policy
 Date Published: 2018-03-05

 5.3.2018 EN Official Journal of the European Union L 62/36 COMMISSION IMPLEMENTING DECISION (EU) 2018/322 of 2 March 2018 on suspending the examination procedure concerning obstacles to trade consisting of measures adopted by the Republic of Turkey affecting trade in uncoated wood free paper THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/1843 of the European Parliament and of the Council of 6 October 2015 laying down Union procedures in the field of the common commercial policy in order to ensure the exercise of the Union's rights under international trade rules, in particular those established under the auspices of the World rade Organisation (1) (Trade Barriers Regulation), and in particular Article 12(2) thereof, After consulting the Trade Barriers Committee, Whereas: (1) On 21 April 2017 the Confederation of European Paper Industries (CEPI) lodged a complaint on behalf of the Union paper industry pursuant to Article 3 of the Trade Barriers Regulation. (2) CEPI claimed that the Republic of Turkey introduced on 28 September 2015 an import surveillance system for uncoated wood free paper, which includes a specific import licencing requirement, renders impossible imports under a certain threshold value and creates barriers to trade for imports above that threshold value. (3) The Commission decided that the complaint contained sufficient evidence to justify the initiation of an examination procedure. A Notice of Initiation was therefore published in the Official Journal of the European Union on 7 July 2017 (2). (4) During the investigation, the Republic of Turkey revoked the application of the import surveillance system with regard to uncoated wood free paper. (5) Despite the revocation of the measure subjecting uncoated wood free paper to the surveillance system, the surveillance system continues to exist and could be reintroduced for uncoated wood free paper. The Commission considers, therefore, that it is appropriate not to terminate but to suspend the procedure. (6) The Commission will monitor the situation. (7) The measures provided for in this Decision are in accordance with the opinion of the Trade Barriers Committee, HAS ADOPTED THIS DECISION: Article 1 The examination procedure concerning obstacles to trade, consisting of measures adopted by the Republic of Turkey affecting trade in uncoated wood free paper, is hereby suspended. Article 2 This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Done at Brussels, 2 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 272, 16.10.2015, p. 1. (2) OJ C 218, 7.7.2017, p. 20.